                        UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                             File No.: 5:16-CT-3301-FL

 RODNEY A. KOON,
               Plaintiff,

        v.                                        MEMORANDUM IN SUPPORT
                                                      OF MOTION FOR
 STATE OF NORTH CAROLINA and                        SUMMARY JUDGMENT
 BRYAN K. WELLS,
                 Defendants.



       NOW COME Defendants State of North Carolina (hereinafter “State”) and Bryan

K. Wells (hereinafter “Defendant Wells”) (collectively, hereinafter “Defendants”), by and

through undersigned counsel, and submits this Memorandum in support of their Motion

for Summary Judgment. In summary, Defendants should be granted summary judgment

because Plaintiff’s claim is more akin to a medical malpractice claim, which is not

cognizable under the American’s with Disabilities Act (hereinafter “ADA”) or 42 U.S.C.

§ 1983. Even if Plaintiff’s claim is more than medical malpractice, Defendants are entitled

to immunity under the Eleventh Amendment for Plaintiff’s official capacity claims.

Furthermore, Plaintiff’s individual capacity claims are barred by the ADA; alternatively,

Defendants Wells is entitled to qualified immunity. And lastly, Plaintiff has failed to

satisfy the requirement of a valid ADA claim.        Therefore, the Court should grant

Defendants’ Motion for Summary Judgment.


                                            1

         Case 5:16-ct-03301-FL Document 50 Filed 05/15/20 Page 1 of 25
                                I.      STATEMENT OF CASE

       On November 7, 2016, Plaintiff filed his Complaint pursuant to 42 U.S.C. § 1983

for alleged violations of the Americans with Disabilities Act by failing to provide him

with a handicap library pass. DE-1. On August 25, 2017, the Court dismissed without

prejudice Plaintiff’s Complaint.         DE-13.       Plaintiff appealed the dismissal, and on

December 21, 2018, the Fourth Circuit dismissed Plaintiff’s appeal and remanded the

matter for Plaintiff to file an Amended Complaint. DE-22. On January 30, 2019, Plaintiff

filed his Amended Complaint. DE-27. On February 5, 2019, the Court entered its frivolity

order allowing Plaintiff’s claims to proceed. DE-28. On July 8, 2019, Defendants filed

their Answer denying all claims. DE-36. On August 2, 2019, the Court entered its Case

Management Order, requiring, among other things, that any “motion for leave to join

additional parties or to otherwise amend the pleadings shall be filed by November 11,

2019.” DE-38. Thereafter, Plaintiff (through the assistance of NCPLS) served discovery

on Defendants. Defendants responded to the discovery requests. On March 13, 2020,

NCPLS filed its response to Standing order 20-SO-1. DE-44. Discovery closed on March

13, 2020. See Text Order filed April 3, 2020. On April 27, 2020, Plaintiff filed his Motion

to Amend. DE-46. This matter is ripe for summary judgment.1




1Plaintiff’s Motion to Amend essentially requests permission to add another defendant. Even though the
Court has not yet ruled on Plaintiff’s Motion to Amend, the newly proposed defendant should also be
entitled to summary judgment, whether it be for the reasons discussed herein or the reasons outlined in
Defendants’ Response in Opposition to Motion to Amend.

                                                  2

          Case 5:16-ct-03301-FL Document 50 Filed 05/15/20 Page 2 of 25
                             II.    STATEMENT OF FACTS

       On or about August 11, 2013, Plaintiff was a limousine driver hired to take a

newlywed couple and their unborn child to the airport. See Declaration of Counsel at ¶

3 (attached hereto as Exhibit 1) (hereinafter “Counsel Dec.”). At that time, Plaintiff was

still under the influence after “an all-night binge of crack cocaine.” Id. Plaintiff eventually

caused the crash of the vehicle, which resulted in the death of the newlywed couple and

their unborn child. Id. On June 2, 2014, Plaintiff was convicted of two counts of Felony

Death by Vehicle and one count of Involuntary Manslaughter for killing a newlywed

couple and their unborn child. Id. at ¶ 4. Plaintiff was given a combined sentence of

more than 16 years. Id. Since that time, Plaintiff has been incarcerated in the custody of

the North Carolina Department of Public Safety (hereinafter “NCDPS”). Id.

       The same crash that killed the newlywed couple and their unborn child also

caused Plaintiff to suffer extensive damage to his right leg and left hip. See Declaration

of Diane Browning at ¶ 16 (attached hereto as Exhibit 2) (hereinafter “Browning Dec.”).

On September 14, 2014, Plaintiff filed an Inmate Reasonable Accommodation Request

Form (hereinafter “ADA Application”).          Id.   At that time, Plaintiff was housed at

Lanesboro Correctional Institution (hereinafter “Lanesboro CI”).          See Declaration of

Bryan Wells at ¶ 8 (attached hereto as Exhibit 3) (hereinafter “Wells Dec.”). In his ADA

Application, Plaintiff acknowledges that he can climb stairs, but that it is difficult. See

Counsel Dec. at ¶ 5. In his ADA Application, he requested the following accommodation:


                                              3

          Case 5:16-ct-03301-FL Document 50 Filed 05/15/20 Page 3 of 25
“To be declared disabled by DPS, since there are no jobs I can physically or successfully

do while incarcerated which will not allow me to earn gain time or a wage.” Id. at ¶ 5.

On or about October 27, 2014, Plaintiff’s ADA Application was approved. Id. at ¶ 5.

Despite his ADA Application being approved, Plaintiff was never issued a handicap pass

while at Lanesboro CI. See Browning Dec. at ¶ 12.

       On or about March 17, 2016, Plaintiff was transferred from Lanesboro CI to Pender

Correctional Institution (hereinafter “Pender CI”). See Wells Dec. at ¶ 8. On June 30,

2016, Plaintiff submitted a grievance alleging that he was not able to enjoy “the same

privileges as other regular population inmates here at Pender CI,” and specifically

referencing the library, because he was not issued a handicap pass. See Counsel Dec. at

¶ 5.   In order to respond to grievances regarding medical issues, the grievance

investigator is trained to seek input from the medical unit. See Wells Dec. at ¶ 7.

Specifically, NCDPS Policy requires that “clinical matters involving medical, nursing,

mental health and dental judgments are the sole province of licensed health care

providers.”   Id.   In accordance with his training, Robert Norvell (the grievance

investigator) contacted the medical unit and found that “[Offender Koon] requested a

handicap card through medical however [his] request was denied by the unit provider

on 6/17/16.” See Counsel Dec. at ¶ 5.

       On June 17, 2016, Nurse Practitioner Diane Browning reviewed a request for a

renewal handicap pass for Plaintiff. See Browning Dec. at ¶ 12. She reviewed his medical


                                           4

         Case 5:16-ct-03301-FL Document 50 Filed 05/15/20 Page 4 of 25
records, and saw that no handicap pass had ever been issued for Offender Koon. Id.

Additionally, she saw that he was evaluated at his old facility (Lanesboro CI) in February

2016, and that no handicap pass was issued at that time. Id. Since there was no previously

ordered handicap pass, Ms. Browning denied the request for a renewed handicap pass.

Id. At the time that she reviewed the request, Ms. Browning was not aware that Plaintiff

was an ADA inmate, and she did not know his ADA restrictions/accommodations. Id. at

¶ 14. At that point, she had been working for NCDPS for only a few months, and did not

have access to all the information systems. Id. at ¶ 5.

       On July 21, 2016, through the Step One response to his grievance, Offender Koon

was told that he could attend the library for the regular population during the scheduled

times because his request for a handicap pass was denied. See Counsel Dec. at ¶ 5.

Furthermore, Offender Koon was provided “a DC-746, in accordance with Bumgardner

v. NCDOC.” Id. Offender Koon appealed the Step One response. Id. On July 25, 2016,

the Step Two response was completed by Defendant Wells, who found that “staff has

adequately responded to your complaint. Based on this information, the Step 1 response

is appropriate and no further action is required.” Id. Plaintiff appealed the Step Two

response. Id. On August 25, 2016, the Step Three response was completed, which found

that “staff has adequately addressed this inmate’s grievance concerns.” Id.

       On October 18, 2016, Plaintiff was granted a handicap pass. See Browning Dec. at

¶ 15. On November 7, 2016, despite having been granted the relief he sought (i.e. the


                                             5

         Case 5:16-ct-03301-FL Document 50 Filed 05/15/20 Page 5 of 25
handicap pass), Plaintiff filed the instant action seeking $700,000 in compensatory

damages. DE-1. Plaintiff claims that he had to “climb over 14 steps to enter regular

population library, resulting in immediate swelling of his knees.” DE-27 at 7. However,

Plaintiff’s medical records do not show anything wrong with his left knee and show that

the problems with his right knee started prior to his incarceration at Pender CI as a result

of his car crash. See Browning Dec. at ¶ 16.

                            III.   STANDARD OF REVIEW

       Courts should grant summary judgment where “there is no genuine disputed as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The “mere existence of some alleged factual dispute between the parties will

not defeat an otherwise properly supported motion for summary judgment; the

requirement is that there be no genuine issue of material fact.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 247-248 (1986). “When opposing parties tell two different stories, one

of which is blatantly contradicted by the record, so that no reasonable jury could believe

it, a court should not adopt that version of the facts for purposes of ruling on a motion

for summary judgment.” Scott v. Harris, 550 U.S. 372, 380 (2007).

       The party moving for summary judgment has the “initial responsibility of

informing the district court of the basis for its motion, and identifying those portions of

the pleadings, depositions, answers to interrogatories, and admissions on file, together

with the affidavits, if any, which it believes demonstrate the absence of a genuine issue


                                               6

         Case 5:16-ct-03301-FL Document 50 Filed 05/15/20 Page 6 of 25
of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Thereafter, the burden

shifts to the nonmoving party, who “must set forth specific facts showing that there is a

genuine issue for trial.” Id. at 322 n.3. The nonmoving party may not rely upon mere

allegations or denials of allegations in his pleadings to defeat a motion for summary

judgment. Id. at 324. Instead, the nonmoving party must “identify affirmative evidence from

which a jury could find that the plaintiff has carried his or her burden of proving the

pertinent motive.” Crawford-El v. Britton, 523 U.S. 574, 600 (1998) (emphasis added).

       “[T]here is no issue for trial unless there is sufficient evidence favoring the

nonmoving party for a jury to return a verdict for that party.” Celotex Corp., 477 U.S. at

323. “Where the record taken as a whole could not lead a rational trier of fact to find for

the nonmoving party, there is no genuine issue for trial.” Matsushita Elec. Industr’l Co. v.

Zenith Radio Corp., 475 U.S. 574, 586-587 (1986). Courts have an affirmative duty to prevent

factually unsupported claims from proceeding to trial. Dowe v. Total Action Against

Poverty in Roanoke Valley, 145 F.3d 653, 657 (4th Cir. 1998).

                               IV.    LEGAL ARGUMENT

       Defendants should be granted summary judgment because Plaintiff’s claim does

not amount to a violation of the Americans with Disabilities Act (hereinafter “ADA”),

and therefore, the Court lacks subject matter jurisdiction.       Alternatively, Plaintiff’s

individual capacity claim should be dismissed because the ADA does not allow

individual capacity claims and Defendant Wells is entitled to qualified immunity.


                                              7

         Case 5:16-ct-03301-FL Document 50 Filed 05/15/20 Page 7 of 25
Furthermore, Plaintiff’s official capacity claim should be dismissed because Defendants

are entitled to sovereign immunity and Plaintiff has failed to satisfy the elements of a

claim under the American’s with Disabilities Act. Therefore, the Court should grant

Defendants’ Motion for Summary Judgment.

A.     PLAINTIFF’S CLAIM SHOULD BE DISMISSED FOR LACK OF SUBJECT
       MATTER JURISDICTION

       Federal courts typically only have jurisdiction if the requirements of federal

question or diversity of citizenship are satisfied. 28 U.S.C. §§ 1331, 1332. In this case,

there is no diversity of citizenship because all the parties are residents of North Carolina.

“While a plaintiff may properly invoke federal jurisdiction through the ADA, she must

also allege facts which bring her claims within the ambit of that statute.” Doreen Shing v.

Maryland Development Disabilities Admin., 2017 WL 1468903 at *4 (D. Md. April 25, 2017),

aff’d, 698 Fed. Appx. 70 (4th Cir. 2017). The Fourth Circuit, four other Circuits, and this

District have held that the ADA does not provide remedies for alleged medical

malpractice. See id.; Goodman v. Johnson, 524 Fed. Appx. 887, 890 (4th Cir. 2013); Fitzgerald

v. Corr. Corp. of Amer., 403 F.3d 1134, 1144 (10th Cir. 2005); Bryant v. Madigan, 84 F.3d 246,

249 (7th Cir. 1996)); Kiman v. N.H. Dept. of Corr., 451 F.3d 274, 284 (1st Cir. 2006); McGugan

v. Aldana-Bernier, 752 F.3d 224, 232 (2d Cir. 2014) (found the same for the substantially

similar Rehabilitation Act); Justice v. White, 2015 WL 537017 at *6 (E.D.N.C. Jan. 10, 2014).

       Other “courts have held that plaintiffs may not bring actions under 42 U.S.C. §

1983, the Civil Rights Act, to vindicate rights created by Title II of the Americans with
                                              8

         Case 5:16-ct-03301-FL Document 50 Filed 05/15/20 Page 8 of 25
Disabilities Act.” Townsend v. Biscoe, 2011 WL 229305 at *7 (E.D. Tx. April 26, 2011) (citing

Vinson v. Thomas, 288 F.ed 1145, 1156 (9th Cir. 2002), cert. denied, 537 U.S. 1104 (2003)).

       The Third Circuit has held that “if a prisoner is under the care of medical experts,

a non-medical prison official will generally be justified in believing that the prisoner is in

capable hands.” Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir. 2004). Similarly, the Fourth

Circuit has held that prison officials are not subject to supervisory liability for conduct of

subordinate medical staff. Miltier v. Beorn, 896 F.2d 848, 854-855 (4th Cir. 1990).

       Given the NCDPS Policy, it should be undisputed that Defendants were reliant

upon the medical professionals at Pender CI to determine whether it was medically

necessary for Plaintiff to be issued a handicap pass. NCDPS Policy requires that medical

personnel (not correctional personnel) handle medical issues. See Wells Dec. at ¶ 4.

Furthermore, Defendant Wells stated that when a request for handicap pass is received,

medical personnel handles the request. Id. at ¶ 6. In this case, Ms. Browning denied

Plaintiff’s request for a handicap pass because she understood it to be a request for a

renewal (when there was no prior issuance of a handicap pass). See Browning Dec. at ¶

12. Defendants are entitled to rely upon Ms. Browning’s decision. Therefore, Plaintiff is

left challenging the opinions of a medical professional, which is much more akin to a

medical malpractice claim. Since medical malpractice claims are not cognizable under

the ADA, and § 1983 is not a valid avenue for ADA claims, Plaintiff’s claim lacks subject

matter jurisdiction and the Court should dismiss his claims.


                                              9

          Case 5:16-ct-03301-FL Document 50 Filed 05/15/20 Page 9 of 25
B.     DEFENDANTS ARE ENTITLED TO ELEVENTH AMENDMENT IMMUNITY
       FOR PLAINTIFF’S OFFICIAL CAPACITY CLAIMS

       Even if the Court considers Plaintiff’s alleged ADA violations under § 1983,

Plaintiff’s official capacity claims are barred by the Eleventh Amendment. “The Eleventh

Amendment bars suit in federal court against an unconsenting state and any

governmental units that are arms of the state unless Congress has abrogated the

immunity.” Coleman v. Maryland Court of Appeals, 626 F.3d 187, 190 (4th Cir. 2010). The

Eleventh Amendment is also applicable to state officers sued in their official capacity. See

Ford Motor Co. v. Dept. of Treasury, 323 U.S. 459 (1945). When monetary damages are

sought from a state officer in his/her official capacity, the “action is in essence one for the

recovery of money from the state.” Id. at 464. “Obviously, state officials literally are

persons. But a suit against a state official in his or her official capacity is not a suit against

the official but rather a suit against the official’s office. As such, it is no different from a

suit against the State itself.” Will v. Mich. Dept. of State Police, 491 U.S. 58, 71 (1989)

(internal citations omitted); see also Green v. Kearney, 203 N.C. App. 260, 268 (2010)

(“Actions against officer of the State in their official capacities are actions against the State

for purposes of apply the doctrine of sovereign immunity”).

       Since the State of North Carolina has not waived it sovereign immunity as to

Plaintiff’s claims under the ADA, Plaintiff’s claim under the ADA can only proceed if the

ADA abrogated North Carolina’s sovereign immunity. Congress can only abrogate the

immunity provided by the Eleventh Amendment by “stating unequivocally its desire to
                                               10

         Case 5:16-ct-03301-FL Document 50 Filed 05/15/20 Page 10 of 25
do so and only pursuant to a valid exercise of constitutional authority.” Constantine v.

Rectors and Visitors of George Mason Univ., 411 F.3d 474, 484 (4th Cir. 2005). It is undisputed

that Congress desired to abrogate States’ Eleventh Amendment immunity in passing Title

II of the ADA. See Tennessee v. Lane, 541 U.S. 509, 518 (2004). However, it is questionable

“whether Congress had the power to give effect to its intent.” Id.

       In this case, “the ADA can apply to the States only to the extent that the statute is

appropriate § 5 legislation.” Board of Trustees of Univ. of Ala. v. Garrett, 531 U.S. 356, 364

(2001). There are two situations under Section 5 of the Fourteenth Amendment that allow

Congress to abrogate North Carolina’s sovereign immunity: (1) for “cause[s] of action for

damages against the States for conduct that actually violates the Fourteenth

Amendment,” U.S. v. Georgia, 546 U.S. 151, 159 (2006); and (2) for “so-called prophylactic

legislation that proscribes facially constitutional conduct, in order to prevent and deter

unconstitutional conduct,” Lane, 541 U.S. at 518.

       The Eastern District of Virginia recently dealt with a similar case involving only

alleged violations of the ADA, without any alleged violations of the Fourteenth

Amendment. Zemedagegehu v. Arthur, 2015 WL 1930539 at *8 (E.D. Va. April 28, 2015).

The court found that “Plaintiff does not raise a claim under 42 U.S.C. § 1983 to vindicate

any actual violations of his constitutional rights. Thus, the Court’s decision on this issue

is not controlled by Georgia.” Id. Essentially, the Court was able to skip the first analysis




                                              11

         Case 5:16-ct-03301-FL Document 50 Filed 05/15/20 Page 11 of 25
regarding actual violations of the Fourteenth Amendment and move directly to the

second analysis regarding “so-called prophylactic legislation.” Id.

        In this case, Plaintiff has not alleged actual violations of the Fourteenth

Amendment. Instead, his Complaint merely states a statutory cause of action under the

ADA.2        Therefore, only the second analysis is required – and it shows that North

Carolina’s immunity should not be abrogated.

        1.       No Valid Exercise of Congress’ Powers

        “In determining if a purported abrogation of sovereign immunity is a valid

exercise of Congress’s prophylactic enforcement powers under Section 5 of the

Fourteenth Amendment, the Court applies the City of Boerne congruence and

proportionality test.” Belk v. Smith, 2013 WL 5430426 at *6 (M.D.N.C. Sept. 27, 2013) (citing

City of Boerne v. P.F. Flores, 521 U.S. 507 (1997)). The test includes the following three steps:

        (1) to identify the constitutional right or rights that Congress sought to
        enforce when it enacted Title II; (2) to determine whether Congress enacted
        Title II in response to a pattern of unconstitutional disability discrimination;
        and, (3) to determine whether the rights and remedies created by Title II are
        congruent and proportional to the constitutional rights it purports to
        enforce and the record of constitutional violations adduced by Congress.




2The Court’s frivolity order mentions the Rehabilitation Act. DE-28 at 1. However, Plaintiff’s Amended
Complaint only references the ADA. DE-27 at 5. Even if the Court were to construe Plaintiff’s Amended
Complaint to encompass the Rehabilitation Act, summary judgment is still appropriate because the two
statutes are nearly identical and commonly analyzed together. See Halpern v. Wake Forest Univ. Health Sci.,
669 F.3d 454, 461 (4th Cir. 2012). As such, for the reasons Plaintiff’s ADA claim should be dismissed, his
possible claim under the Rehabilitation Claim should similarly be dismissed.

                                                    12

             Case 5:16-ct-03301-FL Document 50 Filed 05/15/20 Page 12 of 25
Id. (quoting Chase v. Baskerville, 508 F. Supp. 2d 492, 499 (E.D. Va. 2007), aff’d, 305 Fed.

Appx. 135 (4th Cir. 2008) (internal citations and quotations omitted)).

        Normally, the third step is most critical.3 In two district court cases within the

Fourth Circuit, both in the prison context, courts have found Title II of the ADA to fail

the third step. Chase, 508 F. Supp. 2d at 506; Belk, 2013 WL 5430426 at *9. Specifically, in

Chase, the Eastern District of Virginia found that there was “little persuasive support for

the proposition that Title II’s comprehensive remedial scheme is an appropriately

calibrated enforcement mechanism for [the Fourteenth Amendment] rights and the

policy of judicial restraint in the prison context.” Chase, 508 F. Supp. 2d at 501. The court

stated that, “in the prison setting (1) Title II’s goal of accessibility and accommodation is

generally not congruent with the rights it implicates, and (2) Title II’s indiscriminate

demand for accommodation and accessibility on pain of money damages is wildly

disproportionate to enforcing any constitutional rights.” Id.

        In Belk, the Middle District of North Carolina gave a similar ruling. Belk, 2013 WL

5430426 at *9. The court held that “[p]ermitting Tile II to abrogate state sovereign

immunity…would convert services that has been offered purely as a matter of grace into

vehicles of liability, and it would do so in the context of a system in which states have

significantly more leeway in restricting individuals’ constitutional rights.” Id. The court




3Defendants do not concede the first and second steps, but, for brevity, opt not to address them in this
Memorandum.

                                                    13

          Case 5:16-ct-03301-FL Document 50 Filed 05/15/20 Page 13 of 25
ultimately ruled that enforcing the rights created by Title II of the ADA “through an

abrogation of state sovereign immunity is not a congruent and proportional response to

the history of unconstitutional behavior identified by Congress.” Id.

       Other courts have similarly held that Title II of the ADA does not validly abrogate

state sovereign immunity. See, e.g., Alsbrook v. City of Maumelle, 184 F.3d 999, 1010 (8th

Cir. 1999) (employment context); Leach v. Owens, 2010 WL 5266063, at *5 (W.D. Tx. Dec.

15, 2010) (prison context); Steele v. Thaler, 2011 WL 739524, at *11 (S.D. Tx. Feb. 22, 2011)

(prison context); Dorn v. Mich. Dept. of Corr., 2017 WL 2436997, at *7 (W.D. Mich. June 6,

2017) (prison context).

       For the same reasons noted in Chase and Belk, the Court should find that allowing

Plaintiff to enforce rights he allegedly has under Title II of the ADA through an

abrogation of North Carolina’s sovereign immunity is not a congruent and proportional

response, and therefore, dismiss Plaintiff’s claim against Defendants in their official

capacities due to the sovereign immunity afforded by the Eleventh Amendment.

C.     PLAINTIFF CANNOT SHOW A VIOLATION OF THE AMERICANS WITH
       DISABILITIES ACT

       In order to recover under the ADA, a plaintiff must show: “(1) that he is a qualified

individual with a disability; (2) that he was either excluded from participation in or

denied the benefits of some public entity's services, programs, or activities or was

otherwise discriminated against; and (3) that such exclusion, denial of benefits, or

discrimination was by reason of his disability.” Spencer v. Easter, 109 Fed. Appx. 571, 573
                                             14

         Case 5:16-ct-03301-FL Document 50 Filed 05/15/20 Page 14 of 25
(4th Cir. 2004). Furthermore, compensatory damages (as opposed to injunctive relief) are

only available “upon proof of intentional discrimination or disparate treatment.” Smith

v. N.C. Dept. of Pub. Safety, 2019 WL 3798457 at *3 (M.D.N.C. Aug. 13, 2019). As shown

below, Plaintiff cannot satisfy any of these four elements.

       1.       Plaintiff Was Capable of Accessing the Regular Library

       Defendants do not deny that Plaintiff was evaluated in 2014 and determined to be

disabled for the purposes of a job. However, the only accommodation requested at that

time related to employment status so that Plaintiff could earn the maximum amount of

gain time without having to actually work. See Counsel Dec. at ¶ 5. At that time, Plaintiff

did not request (and has never formally requested through the appropriate channels) an

ADA accommodation for access to the handicap library, despite having been given the

ADA Application form at the conclusion of his Step One response. Id. In fact, Plaintiff

has admitted that he was able to climb the stairs to access the regular library at Pender

CI. DE-27 at 7. Furthermore, he was never issued a handicap pass at his prior facility,

Lanesboro CI. See Browning Dec. at ¶ 12. Therefore, the Court should find that Plaintiff

has failed to satisfy the first element.

       2.       Plaintiff Failed to Show a Denial of Benefits

       Other courts have held that in order to be “denied” access to a service, a plaintiff

must allege that he “was prevented from participating in or benefiting from prison

programs and services because of his disability. When an ADA claim does not state that


                                              15

            Case 5:16-ct-03301-FL Document 50 Filed 05/15/20 Page 15 of 25
a plaintiff was excluded from a prison service or program because of his disability, it

must be dismissed.” Carrasquillo v. City of New York, 324 F. Supp. 2d 428, 443 (S.D.N.Y.

2004) (emphasis in original); Brown v. Va. Dept. of Corr., 2009 WL 87459 at *9 (W.D. Va.

Jan. 9, 2009); Manning v. Quick, 2017 WL 3034624 at *6 (D. Colo. July 18, 2017); Williamson

v. Slusher, 2017 WL 6805680 at *6 (N.D. Oh. Oct. 31, 2017); see also Burgess v. Goord, 1999

WL 33458 at *7 (S.D.N.Y. Jan. 26, 1999).

      In Carrasquillo, the inmate alleged an ADA violation because his placement in

housing far from services such as law library. 324 F. Supp. 2d at 443. The court dismissed

his claim noting that plaintiff only alleged difficulty, not impossibility, in accessing

particular services. Id. In Manning, the court similarly dismissed an inmate’s ADA claim

regarding the denial of elevator pass because the inmate could still access the prison

programs using the stairs. 2017 WL 3034624 at *6. And lastly, in Burgess, the court

dismissed an inmate’s ADA claim regarding the denial of access to the recreation yard

and religious services because, even though inaccessibility to his cane and the elevator

made it more difficult for him to attend these services, it was not “tantamount to stating

a claim of exclusion or discrimination.” 1999 WL 33458 at *7.

      Additionally, courts across the nation have rejected inmates’ ADA claims based

on a delay in providing an accommodation. Kiman, 451 F.3d at 285 (delay in permitting

use of cane not an ADA violation); Cox v. Jackson, 579 F. Supp. 2d 831, 851 (E.D. Mich.

2008) (delay in providing inmate with a cane was not an ADA violation); Goldblatt v.


                                            16

         Case 5:16-ct-03301-FL Document 50 Filed 05/15/20 Page 16 of 25
Geiger, 867 F. Supp. 2d 201, 211 (D.N.H. 2012) (delay in allowing telephonic hearings was

not an ADA violation); Ganstine v. Buss, 2011 WL 6780956 at *4 (N.D. Fl. Dec. 27, 2011)

(delay in providing inmate with CPAP, soft shoes, and wheelchair was not an ADA

violation); see also Mayfield v. Doe, 2018 WL 5924392 at *6 (D.N.M. Nov. 13, 2018) (held

“while a prison official’s delay in accommodating an inmate’s disability might be

negligent, negligence alone cannot support a Title II claim”).

       In this case, Plaintiff was not prevented from visiting the library at Pender CI. In

fact, his own Complaint makes clear that he was able to access the library. DE-27 at 7.

Instead, Plaintiff was temporarily denied access to the library he desired (i.e. the handicap

library). Plaintiff’s difficulty in accessing the regular library, and delay in gaining access

to the handicap library, does not equate to a complete denial of access to the prison

library. Therefore, the Court should find that Plaintiff’s ADA claim fails the second

element.

       3.       Plaintiff Failed to Allege Facts Sufficient to Show His Alleged Disability was
                the Cause of Any Alleged Denial of a Benefit

       For the third element, Plaintiff must show evidence that his alleged disability was

“a motivating cause” of the discrimination. Halpern, 669 F.3d at 461. In order to be

successful, the Fourth Circuit requires that the exclusion stem from “discriminatory

intent due to any alleged disability.” Spencer, 109 Fed. Appx. at 573 (citing Bryant, 84 F.3d

at 249 (holding that the ADA is not “violated by a prison’s simply failing to attend to the



                                              17

            Case 5:16-ct-03301-FL Document 50 Filed 05/15/20 Page 17 of 25
medical needs of its disabled prisoners. No discrimination is alleged; Bryant was not

treated worse because he was disabled.”)).

       Plaintiff has not shown that his disabilities were the “motivating cause” in

Defendants temporarily denying him a handicap pass. To the contrary, Plaintiff was

receiving treatment for his disabilities before he went to Pender CI and while he was at

Pender CI. See Browning Dec. at ¶ 16. Defendants relied upon the advice of medical

professionals in determining whether Plaintiff was entitled to a handicap pass. See Wells

Dec. at ¶ 9. Both Defendant Wells and Ms. Browning stated that they had no feelings of

ill-will towards Plaintiff. Id. at ¶ 11; Browning Dec. at ¶ 17. Ms. Browning stated that she

did not know Plaintiff was an ADA inmate with a climbing restriction at the time she

denied his request. See Browning Dec. at ¶ 14. She said that had she known that

information, she would have issued him a handicap pass. Id. Thus, her decision to deny

his handicap pass was not based on a discriminatory intent, but rather a lack of relevant

information. Id. Simply put, there is no evidence of discriminatory intent by Defendants.

At most there is evidence of negligence, but negligence is insufficient to state a valid ADA

claim. Therefore, the Court should find that Plaintiff’s claim fails to satisfy the third

element.

       4.       Plaintiff Failed to Show Intentional Discrimination

       “While the Fourth Circuit has not specifically addressed the standard required for

proving intentional discrimination, the majority of circuits to have decided the issue have


                                             18

            Case 5:16-ct-03301-FL Document 50 Filed 05/15/20 Page 18 of 25
adopted a deliberate indifference standard, as have some district courts within the Fourth

Circuit.” Smith, 2019 WL 3798457 at *3 (compiling cases). Under the Eighth Amendment,

deliberate indifference to a serious medical need requires proof (1) that, objectively, the

prisoner was suffering from a serious medical need and (2) that, subjectively, the prison

staff were aware of the need for medical attention but failed to either provide it or ensure

the needed care was provided. See Farmer v. Brennan, 511 U.S. 825, 837 (1994). “Where a

deliberate indifference claim is predicated on a delay in medical care, we have ruled that

there is no Eighth Amendment violation unless ‘the delay results in some substantial

harm to the patient’ such as a ‘marked’ exacerbation of the prisoner’s medical condition

or ‘frequent complaints of severe pain.’” Formica v. Aylor, 739 Fed. Appx. 745, 755 (4th

Cir. 2018). As shown below, Plaintiff cannot satisfy any of these requirements.

              a.     Plaintiff Did Not Have an Objectively Serious Medical Need

       A “serious medical need” is “one that has been diagnosed by a physician as

mandating treatment or one that is so obvious that even a lay person would easily

recognize the necessity for a doctor’s attention.” Iko v. Shreve, 535 F.3d 225, 241 (4th Cir.

2008). As stated above, correctional staff are entitled to rely on the advice of healthcare

staff. See Spruill, 372 F.3d at 236; Miltier, 896 F.2d at 854-855. This is consistent with the

NCDPS Policy Manual which states that “[c]linical matters involving medical, nursing,

mental health and dental judgments are the sole province of licensed health care

providers.” See Wells Dec. at ¶ 4.


                                             19

         Case 5:16-ct-03301-FL Document 50 Filed 05/15/20 Page 19 of 25
       As stated above, since Plaintiff was able to climb the stairs to access the regular

library, it is questionable whether Plaintiff suffered from an objectively serious medical

condition. Assuming arguendo that Plaintiff suffered from an objectively serious medical

condition, Defendants were not responsible for making the clinical decisions of

evaluation and treatment – that decision was made by Ms. Browning. Defendants were

entitled to rely upon the advice of Ms. Browning that Plaintiff’s request for a handicap

pass should be denied. Therefore, the Court should find that Plaintiff’s medical condition

was not objectively serious.

              b.     Defendants Did Not Act with Deliberate Indifference

       Generally “deliberate indifference is a very high standard – a showing of mere

negligence will not meet it.” Parrish ex rel. Lee v. Cleveland, 372 F.3d 294, 302, (4th Cir.

2004) (quoting Grayson v. Peed, 195 F.3d 692, 695 (4th Cir. 1999)). Regarding prisoners

complaints about medical care, the Supreme Court held that “society does not expect that

prisoners will have unqualified access to health care.” Hudson v. McMillian, 503 U.S. 1, 9

(1992). “To establish that a health care provider's actions constitute deliberate indifference

to a serious medical need, the treatment must be so grossly incompetent, inadequate, or

excessive as to shock the conscience or to be intolerable to fundamental fairness.” Miltier,

896 F.2d at 851.

       In this case, it is clear that the decision to temporarily deny Plaintiff a handicap

pass was based on the medical judgment of Ms. Browning. See Wells Dec. at ¶ 9. Ms.


                                             20

         Case 5:16-ct-03301-FL Document 50 Filed 05/15/20 Page 20 of 25
Browning denied Plaintiff’s request because she received it as, and treated it as, a request

for a renewed handicap pass. See Browning Dec. at ¶ 12. Since Plaintiff had never

previously been issued a handicap pass, Ms. Browning denied the request.                   Id.

Furthermore, at the time, Ms. Browning was unaware that Plaintiff was an ADA inmate

with a climbing restriction. Id. at ¶ 14. If she had known his status and restrictions, she

would have issued the handicap pass. Id. At most, Ms. Browning’s decision to deny

Plaintiff a handicap pass amounts to negligence.         However, as stated above, mere

negligence does not amount to deliberate indifference. Furthermore, even if her decision

was negligent, Defendants were still entitled to rely upon it. Therefore, the Court should

find that Defendants were not deliberately indifferent.

              c.     Delay in Plaintiff’s Treatment Did Not Cause Substantial Harm

       To show the final element (delay results in substantial harm), other Circuits have

required that a plaintiff to “place verifying medical evidence in the record to establish the

detrimental effect of the delay in medical treatment.” Hill v. Dekalb Regional Youth

Detention Center, 40 F.3d 1176, 1188 (11th Cir. 1994); Napier v. Madison County, Ky., 238

F.3d 739, 742 (6th Cir. 2001); Gaudreault v. Municipality of Salem, 923 F.2d 203, 208-209 (1st

Cir. 1990).

       In this case, it is clear that Plaintiff’s alleged knee problems were not caused by his

climbing the stairs to access the regular library. To the contrary, his medical records show

that his knee problems existed prior to his incarceration at Pender CI. See Browning Dec.


                                             21

         Case 5:16-ct-03301-FL Document 50 Filed 05/15/20 Page 21 of 25
at ¶ 16. Additionally, his medical records specifically reflect that his knee problems were

caused by his car crash in 2013 – not climbing of stairs. Id. In fact, nowhere in his medical

records does Plaintiff allege (or more importantly, a medical provider find) that his knee

problems were caused by climbing stairs. And lastly, Plaintiff has failed to allege (much

less prove) that the delay in providing him access to the handicap library caused him to

miss any court filing deadline or hinder any type of legal action. Therefore, even if there

was a delay in providing Plaintiff a handicap pass, it did not result in substantial harm

to Plaintiff.

D.     DEFENDANT WELLS IS ENTITLED TO SUMMARY JUDGMENT ON
       PLAINTIFF’S INDIVIDUAL CAPACITY CLAIMS

       Even if the Court were to consider Plaintiff’s ADA claims under Section 1983, it is

clear that Plaintiff cannot bring an ADA claim against Defendant Wells in his individual

capacity. See Baird v. Rose, 192 F.3d 462, 471 (4th Cir. 1999) (affirming dismissal of

individual capacity defendants).

       Alternatively, Plaintiff has failed to show that Defendants violated any of his

constitutional rights, and therefore, Defendant Wells should be granted summary

judgment on the basis of qualified immunity.         The doctrine of qualified immunity

protects government officials from actions for civil damages as long as “their conduct

does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). The

Supreme Court has repeatedly “stressed the importance of resolving immunity questions
                                             22

          Case 5:16-ct-03301-FL Document 50 Filed 05/15/20 Page 22 of 25
at the earliest possible stage in litigation.” Hunter v. Bryant, 502 U.S. 224, 227 (1991)

(quoting Mitchell v. Forsyth, 472 U.S. 511, 526, (1985)). “[I]t is effectively lost if a case is

erroneously permitted to go to trial.” Mitchell, 472 U.S. at 526. “The test for qualified

immunity is a two-pronged inquiry. The court must determine, in no particular order, (1)

whether a constitutional right has been violated on the facts alleged and (2) whether the

right was clearly established at the time so that it would be clear to an objectively

reasonable officer that his conduct violated that right.” Adams v. Parsons, 2011 WL

1464856 at *4 (S.D. W.Va. April 15, 2011) (citing Saucier v. Katz, 533 U.S. 194, 200–02

(2001)). Even if Plaintiff’s constitutional rights were violated, Defendants Wells is entitled

to qualified immunity because he relied upon the advice of Ms. Browning regarding a

medical issue. Therefore, to the extent that the individual capacity claims are not

dismissed for the reasons discussed above, Defendant Wells should be entitled to

qualified immunity.

                                   V.     CONCLUSION

       For the foregoing reasons, Defendants should be entitled to summary judgment.




                                              23

         Case 5:16-ct-03301-FL Document 50 Filed 05/15/20 Page 23 of 25
Respectfully submitted this the 15th day of May, 2020.

                                         JOSHUA H. STEIN
                                         Attorney General

                                         /s/ Alex R. Williams
                                         Alex R. Williams (N.C.S.B. No. 41679)
                                         Assistant Attorney General
                                         N.C. Department of Justice
                                         Public Safety Section
                                         P.O. Box 629
                                         Raleigh, North Carolina 27699-9001
                                         Telephone: 919-716-6528
                                         Facsimile: 919-716-6761
                                         awilliams@ncdoj.gov




                                    24

 Case 5:16-ct-03301-FL Document 50 Filed 05/15/20 Page 24 of 25
                             CERTIFICATE OF SERVICE

      I hereby certify that I electronically filed the foregoing document with the Clerk of

Court using the CM/ECF system and served the foregoing document on all non-CM/ECF

participant(s) by depositing a copy in the U.S. Mail, postage prepaid, addressed as

follows:

               Rodney A. Koon
               Inmate No. 0229602
               PO Box 460
               Badin, NC 28009

      This the 15th day of May, 2020.



                                                /s/ Alex R. Williams
                                                Alex R. Williams
                                                Assistant Attorney General




                                           25

           Case 5:16-ct-03301-FL Document 50 Filed 05/15/20 Page 25 of 25
